DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements submitted on 09/26/2019, 05/01/2021, and 08/11/2021 have been accepted and entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been fully considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-6, and 9 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically: 
For example, claims 1 and 10 recite “generate a travelling route available to the vehicle”. Claim 2 recites, “The processor is further configured to generate the traveling route available to the vehicle”. Accordingly, it is unclear whether the generation of a traveling route in claim 1 is further limited in claim 2, or if the generation of the traveling route in claim 2 is separate and distinct of that of claim 1 since claim 2 both refers back to “the traveling route” but also states “the processor is further configured to”, leading to ambiguity. It is recommended to clarify the claim language to resolve the ambiguity. Similarly, claim 11 presents similar ambiguity as it recites “the generating comprising generating” such that it is unclear if 
The same ambiguity is present in claims 3 (“further configured to . . . generate”); claim 4 (“further configured to . . . generate”); claim 5 (“further configured to generate the traveling route available to the vehicle”); claims 6 (“further configured to . . . generate, as the available traveling route”); claim 9 (“further configured to generate an available traveling route”); claim 12 (“the generating comprises . . . generating the available traveling route”); claim 13 (“the generating comprises generating the traveling route available”); claim 14 (“the generating comprises generating the traveling route available to the vehicle”) such that each of claims 2-6, 9 and 11-14 are rejected as indefinite on this basis. 
In addition, Claim 9 is rejected for an additional reason. Specifically, claim 9 recites the limitation “generate an available traveling route in a lane unit on the high definition map in response to traveling of the vehicle in the lane unit”. The limitation is unclear since the claim requires both that the “lane unit” is data in the high definition map, and also a location that the vehicle is traveling such that is unclear whether “lane unit” refers to a lane or section of lanes of a real world road or if “lane unit” is data in a high definition map. 
For example, “lane unit” is not provided with a limiting definition in the specification. Spec. ¶ 31 states a “unit” is component that can be software or hardware. However, the drawings (i.e., FIG. 13) and the specification do not indicate a “lane unit” as a component of apparatus 100. 
Furthermore, the limitation is indefinite since it is unclear whether a “lane unit” refers to a single lane or to a road with a group of lanes. 
For example, Spec. ¶ 41 states, "For example, when the vehicle 1 travels along a route in a lane unit or a route in a more minute unit than the lane unit, the apparatus 100". Accordingly, the specification appears to indicate that a lane unit could be a set of horizontal lanes wherein “a route in a more minute unit than the lane unit” would be a single lane. 
Accordingly, for the purposes of examination, a “lane unit” under a broadest reasonable interpretation can include a group of lanes in the real world or as represented as a group of lane data in a map. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 
In sum, claims 1-15 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.             
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process. Therefore, we proceed to step 2A, Prong 1. 

Revised Guidance Step 2A – Prong 1
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. 
Here, with respect to independent claims 1 and 10, the claims recite the abstract idea of generating a traveling route available to the vehicle by using information acquired through the sensing unit while the vehicle is travelling, where these claims fall within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, specifically, a mental process, that can be performed in the human mind since each of the above steps could alternatively be performed in the human mind or with the aid of pen and paper.  This conclusion follows from CyberSource Corp. v. Retail Decisions, Inc., where our reviewing court held that section 101 did not embrace a process defined simply see also In re Grams, 888 F.2d 835, 840–41 (Fed. Cir. 1989); In re Meyer, 688 F.2d 789, 794–95 (CCPA 1982); Elec. Power Group, LLC v. Alstom S.A., 830 F. 3d 1350, 1354–1354 (Fed. Cir. 2016) (“we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category”). 
                
Additionally, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper.  See CyberSource, 654 F.3d at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.”). These limitations, as drafted, are a simple process that under their broadest reasonable interpretation, covers the performance of the limitations of the mind. For example, the claim limitation encompasses mentally generating a traveling route based off of the information provided by the car’s sensors while traveling, or alternatively, mentally generating a traveling route available to the vehicle based on observations by a human. 

Revised Guidance Step 2A – Prong 2
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the additional elements of a sensing unit, processor, and memory are merely generic components used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)). 
In addition, merely “[u]sing a computer to accelerate an ineligible mental process does not make that process patent-eligible.”  Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Canada (U.S.), 687 F.3d 1266, 1279 (Fed. Cir. 2012); see also CLS Bank Int’l v. Alice Corp. Pty. Ltd., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) (“simply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.”), aff’d, 573 U.S. 208 (2014). Accordingly, the additional element of a processor does not transform the abstract idea into a practical application of the abstract idea. 

Revised Guidance Step 2B
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as: a processor, a sensor, and a memory does not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); (see also, ¶ 7 of the published specification). See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).  Thus, these elements, taken individually or together, do not amount to “significantly more” than the abstract ideas themselves.
The additional elements of the dependent claims 2-9 and 11-15 merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant claimed invention, when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., “to generate a traveling route available to the vehicle…while the vehicle is traveling” claim 1). 
Accordingly, claims 1-15 are rejected under 35 USC 101 as being drawn to an abstract idea without significantly more, and thus are ineligible.  

Claim 15 is rejected under 35 U.S.C. 101 for an additional reason. Specifically, claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because claim 15 is directed to a computer readable medium which can encompass non-statutory transitory forms of signal transmission. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). While the specification indicates that the computer readable medium could be a magnetic storage media, random-access memory (RAM), and optical recording media, the broadest reasonable interpretation of “computer-readable recording medium”, in light of the specification, could be interpreted by one of ordinary skill in the art encompasses transitory forms of signal transmission. The Examiner suggests amending the claims to specify that the computer readable medium is a non-transitory computer readable medium.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

s 1, 2, 5, 10, 11, 14, and 15  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pandita (US20170057502 A1).
With respect to claim 1, Pandita teaches an apparatus for assisting traveling of a vehicle, the apparatus comprising 
a sensing unit (i.e., 125, FIG. 1 “sensor system”), 
a processor configured to generate a traveling route available to the vehicle by using information acquired through the sensing unit while the vehicle is traveling (Page 1 Paragraph 4 “system for generating a path for an automated vehicle . . . system includes a sensor system and a processor operatively connected to the sensor system . . . executable operations can include determining a path for the automated vehicle based at least partially on the travel lane parameters”; 460, FIG. 4; and 
a memory storing information about the generated available traveling route (Page 3 Paragraph 21-22 “automated driving module 120 . . . determining paths . . . current driving maneuvers . . . future driving maneuvers . . . component of processor 120 . . . data store 115 may contain such instructions; ¶¶ 65-66 “module 136 can include instructions . . . alternatively . . . data store 115 may contain such instructions . . . module 136 can be configured to generate a path for the vehicle 100”).

With respect to claim 2, Pandita teaches the apparatus of claim 1, wherein the processor is further configured to generate the traveling route available to the vehicle so as to correspond to a route along which the vehicle travels, by using the acquired information (¶¶ 87 “determining a path . . . maneuvers can include a movement in the . . . longitudinal direction 104 of the vehicle 100 . . . causing the automated vehicle 100 to implement the determined path”)).

With respect to claim 5, Pandita teaches the apparatus of claim 1, wherein the processor is further configured to generate the traveling route available to the vehicle based on at least one of a route along which the vehicle travels, a route along which an external vehicle near the vehicle travels, a lane shape around the vehicle (¶¶ 61 “the set of travel lane parameters can…curvature”), a road state (¶¶ 61, “the travel lane parameters can include offset…lane width…and yaw”), a traffic state around the vehicle, and a type of the external vehicle near the vehicle. 

With respect to claim 10, Pandita teaches a method assisting traveling of a vehicle, the method comprising: generating a traveling route available to the vehicle by using information acquired through a sensing unit while the vehicle is traveling (Page 1 Paragraph 4 “system for generating a path for an automated vehicle . . . system includes a sensor system and a processor operatively connected to the sensor system . . . executable operations can include determining a path for the automated vehicle based at least partially on the travel lane parameters”; 460, FIG. 4 ; and storing information about the generated available traveling route (Page 3 Paragraph 21-22 “automated driving module 120 . . . determining paths . . . current driving maneuvers . . . future driving maneuvers . . . component of processor 120 . . . data store 115 may contain such instructions; ¶¶ 65-66 “module 136 can include instructions . . . alternatively . . . data store 115 may contain such instructions . . . module 136 can be configured to generate a path for the vehicle 100”).

With respect to claim 11, Pandita teaches the method of claim 10, wherein the generating comprises generating the traveling route available to the vehicle so as to correspond to a route along which the vehicle travels, by using the acquired information (¶¶ 87 “determining a path . . . maneuvers can include a movement in the . . . longitudinal direction 104 of the vehicle 100 . . . causing the automated vehicle 100 to implement the determined path”)).

With respect to claim 14, Pandita teaches The method of claim 10, wherein the generating comprises generating the traveling route available to the vehicle based on at least one of a route along which the vehicle travels, a route along which an external vehicle near the vehicle travels, a lane shape around the vehicle (¶¶ 61 “the set of travel lane parameters can…curvature”), a road state around the vehicle ((¶¶ 61, “the travel lane parameters can include offset…lane width…and yaw”) a traffic state around the vehicle, and a type of the external vehicle near the vehicle.

(Page 1 Paragraph 5  the present disclosure is directed to a computer program product for generating a path for an automated vehicle. The computer program product comprises a computer readable storage medium having program code embodied therein.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pandita (US 20170057502 A1) ("Pandita") in view of Kim (US 20150120187 A1)("Kim") and Wheeler (US 10845820B2) .(“Wheeler”)
In regards to claim 3, Pandita teaches the apparatus of claim 2 (refer to the rejection of claim 2) but fails to explicitly disclose that the processor is further configured to determine coordinates, corresponding to points included in the route, on a high definition map, by using the acquired information and generate the available traveling route on the high definition map by using the coordinates. 
Kim teaches that the processor is configured to determine coordinates, corresponding to points included in the route, and generate the available traveling route by using the coordinates (Page 2 Paragraph 44 When the available travelling space is extracted by using the aforementioned method, the present invention predicts an optimum travel route within the available travelling space, and generates position coordinates of the route which the vehicle is to travel. Then, the present invention controls the travelling of the vehicle by using the position coordinates (S150)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system Pandita to determine coordinates, corresponding to points included in the route, and generate the available traveling route by using the coordinates , as taught by Kim as disclosed above, in order to improve predictions of travel routes for more accurate travel control (Kim, Page 1 paragraph 44 “the present invention predicts an optimum travel route within the available travelling space, and generates position coordinates of the route which the vehicle is to travel. Then, the present invention controls the travelling of the vehicle by using the position coordinates”).
In addition, Pandita in view of Kim fail to explicitly disclose “the generating the available traveling route on the high definition map”. 
However, Wheeler, from the same field of endeavor, teaches generating the available traveling route on the high definition map (Col. 20 lines 12-16 FIG. 16 describes the process by which the vehicle computing system 120 generates high definition map routes, according to one embodiment. The vehicle computing system 120 determines 1610 a low resolution route for travelling from a source address to a destination address).
(Wheeler Col 1 line 66- Col 2 line 2 “As a result, conventional techniques of maintaining maps are unable to provide the right data that is sufficiently accurate and up-to-date for safe navigation of autonomous vehicles.”).
In regards to claim 12, Pandita teaches the method of claim 11 (refer to the rejection of claim 11). Pandita teaches all of the elements of the current invention except that the generating is further configured to determine coordinates, corresponding to points included in the route, on a high definition map, by using the acquired information and generate the available traveling route on the high definition map by using the coordinates. 
Kim teaches that the generating is configured to determine coordinates, corresponding to points included in the route and generate the available traveling route by using the coordinates (Page 2 Paragraph 44 When the available travelling space is extracted by using the aforementioned method, the present invention predicts an optimum travel route within the available travelling space, and generates position coordinates of the route which the vehicle is to travel. Then, the present invention controls the travelling of the vehicle by using the position coordinates (S150)). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system Pandita in order for a device to be able to determine a route candidate based on coordinates of various points in the route, as taught by Kim in order show that a travel route generating unit is able to generate the traveling routes by using coordinate values of a position in which the vehicle is to travel (Kim, Page 1 paragraph 13 The travel route generating unit may generate the travel route by including a coordinate value of a position in which the driver's vehicle is to travel, and a travelling available speed of the driver's vehicle.).
In addition, Pandita in view of Kim fail to explicitly disclose “the generating the available traveling route on the high definition map”. 
However, Wheeler, from the same field of endeavor, teaches the generating of the available traveling route on the high definition map (Col. 20 lines 12-16 FIG. 16 describes the process by which the vehicle computing system 120 generates high definition map routes, according to one embodiment. The vehicle computing system 120 determines 1610 a low resolution route for travelling from a source address to a destination address).
Accordingly, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system Pandita in order for a device to be able to determine a route candidate based on coordinates of various points in the route, as taught by Kim in order show that a travel route generating unit is able to generate the traveling routes by using coordinate values of a position in which the vehicle is to travel (Kim, Page 1 paragraph 13 The travel route generating unit may generate the travel route by including a coordinate value of a position in which the driver's vehicle is to travel, and a travelling available speed of the driver's vehicle.).


Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pandita (US 20170057502 A1) in view of Kaneko (US 20200086886 A1)(“Kaneko”)
In regards to claim 4, Pandita teaches the apparatus of claim 1 (refer to rejection of claim 1), and to generate a traveling route available to the vehicle (Paragraph 3 “In one respect, the present disclosure is directed to a method of generating a path for an automated vehicle”). Pandita fails to disclose of a route, along which an external vehicle near the vehicle travels, by using the acquired information.
Kaneko teaches of a route along which an external vehicle near the vehicle travels, by using the acquired information (Paragraph 177 “Further, by performing as the save processing, travelling by ACC (Adaptive Cruise Control) or inter-vehicle communication with another vehicle travelling around the host vehicle, travelling by CACC (Cooperative ACC) may be performed. In the travelling by CACC, for example, it travels following another vehicle toward the same destination as that of the host vehicle or a place close thereto.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system Pandita in order to generate the traveling route available to the vehicle so as to correspond to a route, along which an external vehicle near the vehicle travels, by using the acquired information, as taught by Kaneko, in order to determine a traveling route when those in (Paragraph 175 “For example, in the case where none of the passengers has a driver's license or the health state of a passenger who has a driver's license is too low to bear the driving, it is determined that there is no driver candidate in the passengers”).

In regards to claim 13, Pandita teaches the method of claim 10 (refer to rejection of claim 10 and to generate a traveling route available to the vehicle (Paragraph 3 “In one respect, the present disclosure is directed to a method of generating a path for an automated vehicle”). Pandita fails to disclose of a route, along which an external vehicle near the vehicle travels, by using the acquired information.
Kaneko teaches of a route along which an external vehicle near the vehicle travels, by using the acquired information (Paragraph 177 “Further, by performing as the save processing, travelling by ACC (Adaptive Cruise Control) or inter-vehicle communication with another vehicle travelling around the host vehicle, travelling by CACC (Cooperative ACC) may be performed. In the travelling by CACC, for example, it travels following another vehicle toward the same destination as that of the host vehicle or a place close thereto.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system Pandita in order to generate the traveling route available to the vehicle so as to correspond to a route, along which an external vehicle near the vehicle travels, by using the acquired information, as taught by Kaneko, in order to determine a traveling route when those in the vehicle cannot (Paragraph 175 “For example, in the case where none of the passengers has a driver's license or the health state of a passenger who has a driver's license is too low to bear the driving, it is determined that there is no driver candidate in the passengers”).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pandita (US 20170057502 A1) in view of Toyoda (JP 2007263666A) (“Toyoda”) (translation attached).
In regards to claim 6, Pandita teaches the apparatus of claim 1 (refer to the rejection of claim 1). Pandita teaches all of the elements of the current invention except that the processor is further configured to determine a plurality of candidate traveling routes available to the vehicle based on the acquired 
Toyoda teaches that the processor is further configured to determine a plurality of candidate traveling routes available to the vehicle based on the acquired information, determine a reliability score1 of each of the plurality of candidate available traveling routes, and generate, as the available traveling route, a candidate available traveling route having a reliability score that is a reference value or more among the plurality of candidate available traveling routes (Page 3 lines 12-22 “The computer program according to the present invention is a computer program executed by a computer that searches for a route. The computer program includes a route search step that searches a computer for a plurality of candidate routes… and since the priority of the candidate route searched by the route search means is determined based on the calculated score, the route according to the travel difficulty is preferentially provided to the driver.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pandita determine a plurality of candidate traveling routes available to the vehicle based on the acquired information, determine a reliability score2 of each of the plurality of candidate available traveling routes, and generate, as the available traveling route, a candidate available traveling route having a reliability score that is a reference value or more among the plurality of candidate available traveling routes, as taught by Toyoda, in order to more accurately determine an optimal route that meets the conditions and has a score rating that is optimal be presented to the driver thereby filtering out less desirable routes (Toyoda, Page 2 lines 33-35 “Another object of the present invention is to provide a driver with an optimal route that meets both of these conditions by determining priorities based on the total number of points based on the number of points according to the degree of travel difficulty and the estimated arrival time. An object of the present invention is to provide a navigation device that can perform the above-described operation.”). 

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Pandita (US 20170057502 A1) in view of Maura (US 10703362B2)(“Maura”).
In regards to claim 7, Pandita teaches the apparatus of claim 1 (refer to the rejection of claim 1), and that the processor is further configured to determine a traveling route of the vehicle based on the available traveling route and control a traveling device for the vehicle such that the vehicle travels along the determined traveling route (Paragraph 87 “When it is determined which if any of the determined travel lane parameters are reliable based on the determined detection range, the method 400 can end. Alternatively, the method 400 can return to block 410. As a further alternative, the method 400 can include additional blocks (not shown). For instance, the method 400 can include determining a path for the vehicle based at least partially on any determined travel lane parameters that are identified as being reliable. In one or more arrangements, the vehicle path can be defined at least partially by one or more driving maneuvers. Such driving maneuvers can include a movement in the lateral direction 106 and/or the longitudinal direction 104 of the vehicle 100. In one or more arrangements, the method 400 can include causing the automated vehicle 100 to implement the determined path”). Pandita fails to explicitly disclose the traveling route is “to a destination”.
Maura teaches of a traveling route to a destination (Col 8 Lines 41-43 “The operating unit 14 is operated, for example, to input a departure location as a travel starting point and a destination location as a travel ending point”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pandita to a traveling route to a destination, as taught by Maura in order to prevent the occurrence of situations such as where the driver is forced to drive manually regardless of the intention of the driver (Maura, Col 2. Lines 37-41 “Thus, it is possible to prevent the occurrence of situations such as where a travel route is changed to a detour route, or where a driver is forced to drive manually regardless of the intention of the driver.”).

In regards to claim 8, Pandita teaches the apparatus of claim 1 (refer to the rejection of claim 1). Pandita teaches all of the elements of the current invention except that the memory stores information about the available traveling route as metadata of the high definition map.
Maura teaches that the memory stores information about the available traveling route as metadata of the high definition map. (Col 12 lines 26-28 “The coordinates of the set reference points are stored, for example, in the flash memory 44.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Pandita to allow the memory to store information about the available travelling route as taught by Maura in order to ensure that the vehicle travels along an appropriate travel trajectory (Maura, Col 13. Lines 1-21 “After all the reference points that are set in S14 are subjected to the procedures of S15 to S18 so that all the set reference points are stored in association with the target speeds, the flow proceeds to S19. FIG. 9 is a diagram graphically illustrating how the target speeds associated with the reference points 52 that are set for the travel trajectory candidate 50 change in the direction of travel of the vehicle. As illustrated in FIG. 9, the target speeds at the reference points are basically equal to the speed limit of the road. However, for example, at the reference point in a curve, since the threshold speed at which the lateral acceleration reaches the upper limit is lower than the speed limit, the target speed is set to a speed (determined by the curvature of the curve) that is lower than the speed limit (S16). Further, at the reference point in an area affected by the obstacle, such as a roadwork section or a vehicle stuck in congestion, since the recommended speed is lower than the speed limit, the target speed is set to a speed (determined by the type of the obstacle) that is lower than the speed limit (S18).”). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pandita (US 20170057502 A1) in view of Kim (US 20150160034A1)(“Kim”) and Wheeler (US 10845820B2).
In regards to claim 9, Pandita teaches the apparatus of claim 1 (refer to the rejection of claim 1). Pandita teaches all of the elements of the current invention except that the processor is further configured 
Kim teaches that the processor is further configured to generate an available traveling route in a lane unit in response to traveling of the vehicle in the lane unit (Page 2 paragraphs 25-26 “The route configurer 110 may configure a drive route to a destination…The road lane configurer 120 may configure a drive lane on the drive route. The road lane configurer 120 may check if there exist lane joining, lane divergence, expansion of the number of lanes, or reduction of the number of lanes at a front node, i.e., a point ahead of the current location where lane changing occurs, through a camera.”).
It would have been obvious to one of ordinary skill in the art to modify the system of Pandita with to implement generation of an available traveling route in a lane unit in response to traveling of the vehicle in the lane, as taught by Kim, in order to improve “recognizing a drive lane of a vehicle, recognizing whether a drive lane is changed, and guiding a point of time when the drive lane is changed, using navigation information (Kim, Paragraph 7). 
In addition, Pandita in view of Kim fail to explicitly disclose generation of the available traveling route on a high definition map. 
Wheeler, from the same field of endeavor, teaches the generating of the available traveling route on the high definition map (Col. 20 lines 12-16 FIG. 16 describes the process by which the vehicle computing system 120 generates high definition map routes, according to one embodiment. The vehicle computing system 120 determines 1610 a low resolution route for travelling from a source address to a destination address).
Accordingly, it would have obvious to one of ordinary skill in the art at the time of effective filing, to modify Pandita in view of Kim to allow for a route to be displayed onto a high definition map, as taught by Wheeler, in order to generate accurate and up-to-date routes for safe navigation (Wheeler Col 1 line 66- Col 2 line 2 “As a result, conventional techniques of maintaining maps are unable to provide the right data that is sufficiently accurate and up-to-date for safe navigation of autonomous vehicles.”).

Citation of Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Fowe (US 20160054135 A1) is considered pertinent to the applicant’s disclosure because it discusses determining an optimal traveling route from a plurality of traveling routes by measuring the quality of various aspects in each of the plurality of routes. 
Nair (US 20170069208 A1) is considered pertinent to the applicant’s disclosure because it discusses the determination of alternative routes based off of sensors in order to optimize travel. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM ABDOALATIF ALSOMAIRY whose telephone number is (571)272-5653. The examiner can normally be reached M-F 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IBRAHIM ABDOALATIF ALSOMAIRY/Examiner, Art Unit 4196                                                                                                                                                                                                        
/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The specification does not provide a limiting definition of “reliability score”, but merely indicates it can be determined “according to a predetermined criterion” (Spec. ¶ 76) and that it is “a reference value” (Spec. ¶78) although examples are provided that it may relate to distance of lanes from the current vehicle lane or a number of vehicles in potential travel route.